Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 10-14, the applicant asserts that “He and Oketani fail to teach or suggest “detecting a collision between at least one allocated SRS symbol of the allocated plurality of symbols for the SRSs and another type of UL transmission in a same component carrier (CC) in the UL subframe,” and “taking one or more actions regarding transmitting the SRSs, based on the detection of the collision, wherein taking the one or more actions comprises dropping transmission of the at least one allocated SRS symbol,” (emphasis added) as recited in claim 1 and similar features recited in claims 17, 29, and 30.” Examiner respectively disagrees. 
As indicated by HE in par. 37, 38, 49, “when CA is configured for a UE 140, SRS transmission in a first cell/CC is dropped if the SRS symbol happens to collide with PUCCH or PUSCH in a second cell/CC”, for the transmission to be collide, the transmission of SRS in the first cell/CC would have to overlap with the PUCCH or PUSCH in the second cell/CC, therefore the transmission of SRS in the first cell/CC would be in the same CC of the PUCCH or PUSCH in the second cell. Therefore, HE would teach “detecting a collision between at least one allocated SRS symbol of the allocated plurality of symbols for the SRSs and another type of UL transmission in a same component carrier (CC) in the UL subframe,” in par. 37, 38, 49. Also indicated by the HE in par. 37, 38, 49, the SRS transmission is dropped when collide with PUCCH or PUSCH transmission. Therefore, HE would teach taking one or more actions regarding transmitting the SRSs, based on the detection of the collision, wherein taking the one or more actions comprises dropping transmission of the at least one allocated SRS symbol.” Therefore, HE would teach “detecting a collision between at least one allocated SRS symbol of the allocated plurality of symbols for the SRSs and another type of UL transmission in a same component carrier (CC) in the UL subframe,” and “taking one or more actions regarding transmitting the SRSs, based on the detection of the collision, wherein taking the one or more actions comprises dropping transmission of the at least one allocated SRS symbol,” and would teach the claims. 
The rejection is maintained. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-12, 15-25, 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HE et al. (US 20200322187).

Regarding claims 1, 29, HE et al. (US 20200322187) teaches a method of wireless communications by a user equipment (UE) in a network, comprising: 
receiving, from the network, signaling indicating a sounding reference signal (SRS) configuration allocating a plurality of symbols for SRSs within an uplink (UL) subframe (par. 7, 26, receiving, by a user equipment (UE), or transmitting by an eNB, a SRS transmission configuration for transmitting the SRS on an SRS CC. The SRS transmission configuration can comprise a set of parameter for generating the SRS transmission. For example, these parameters can comprise at least one of: a first CC and a second CC, one or more dedicated-SRS (D-SRS) subframes, a starting symbol of SRS transmission in the one or more D-SRS subframes on the second CC or an SRS CC-based switching time, a periodicity, bandwidth, hopping frequency, frequency hopping pattern as a predefined pattern, subframe gap length/time, or other SRS transmission configuration (UL/DL configuration) parameters that define the configuration of a subframe/frame structure (e.g., subframe type or the like)); 
detecting a collision between at least one allocated SRS symbol of the allocated plurality of symbols for the SRSs and another type of UL transmission in a same component carrier (CC) in the UL subframe (par. 37, 38, 49, when CA is configured for a UE 140, SRS transmission in a first cell/CC is dropped if the SRS symbol happens to collide with PUCCH or PUSCH in a second cell/CC); and 
taking one or more actions regarding transmitting the SRSs, based on the detection of the collision (table 1, par. 37, 38, 49), wherein taking the one or more actions comprises dropping transmission of the at least one allocated SRS symbol (table 1, par. 37, 38, 49, when CA is configured for a UE 140, SRS transmission in a first cell/CC is dropped if the SRS symbol happens to collide with PUCCH or PUSCH in a second cell/CC).

Regarding claim 2, HE et al. (US 20200322187) teaches the method of claim 1, wherein: the one or more actions comprise rate matching around the SRS in symbols that collide with other type of UL transmission (par. 73, 81, Puncturing is a typical way of applying the rate matching); and 
the method further comprises signaling a capability of the UE to perform the rate matching (par. 73, The number of symbols punctured by the UE for receiving PDSCH can be explicitly signaled as part of a DL grant or implicitly determined by the UE based on the switching time being utilized in switching from SW-F-CC to SW-T-CC and the configured SRS symbol to be transmitted on the SW-T-CC).

Regarding claim 3, HE et al. (US 20200322187) teaches the method of claim 1, wherein the SRS configuration is signaled via system information (SI) (par. 42, system information).

Regarding claim 4, HE et al. (US 20200322187) teaches the method of claim 1, wherein: 
the SRS configuration indicates same SRS configurations for at least first and second groups of one or more symbols within a subframe (par. 56, 57);
the first group comprises a last symbol in a subframe (par. 56, 57); and 
the second group comprises one or more other symbols, wherein the SRS configuration for the first group is the same as the second group in at least one of subframe, periodicity, or bandwidth in which the SRSs may occur (par. 56, 57).

Regarding claim 5, HE et al. (US 20200322187) teaches the method of claim 1, wherein at least some of the SRS configuration is signaled via dedicated radio resource control (RRC) signaling (par. 33, 51, RRC).

Regarding claim 6, HE et al. (US 20200322187) teaches the method of claim 1, wherein: 
the SRS configuration comprises an SRS configuration for a first group of one or more symbols that includes a last symbol in a subframe and the SRS configuration for the first group is signaled via cell-specific signaling (fig. 2, par. 42, 56, 57, 75, last symbols…SRS…cell specific); and 
the SRS configuration also comprises an SRS configuration for a second group of one or more symbols other than the last symbol and the SRS configuration for the second group is signaled via radio resource control (RRC) signaling (fig. 2, par. 51, a UE can be configured by RRC signaling to perform SRS switching among a plurality of CCs within a cell group (CG), where one of the CCs is designated as the SRS SW-F-CC 210 while the remaining CCs can be indicated as SRS switching to CCs (SW-T-CCs)).

Regarding claim 7, HE et al. (US 20200322187) teaches the method of claim 1, wherein at least one of: 
the SRS configuration indicates a set of subframes, symbols, and a CC for at least one of the SRSs or a guard period (GP) (par. 26, 55); or 
the one or more actions comprise rate matching physical uplink shared channel (PUSCH) transmissions around at least one of the symbols for the SRSs or the symbols for the GP in the same subframe and CC (par. 26, 56, 82, rate-matching or puncturing for the SRS transmission or the GP).

Regarding claim 9, HE et al. (US 20200322187) teaches the method of claim 7, wherein the one or more actions further comprise adjusting a transport block size (TBS) scaling function dependent on a number of symbols occupied by the SRSs or the GP (par. 80, The assigned number of transport blocks size (TBS) for UL or DL portions 525 or 590 can be adjusted, for example, by multiplying the received RB allocation by an adjustment factor or scaling factor).

Regarding claim 10, HE et al. (US 20200322187) teaches the method of claim 1, wherein: 
the SRS configuration indicates a set of subframes, symbols, and a CC for SRSs or a guard period (GP) (par. 26, 27, 55); and 
the one or more actions comprises postponing transmission of a physical uplink shared channel (PUSCH) transmission with uplink control information (UCI) until a subframe with lesser SRS symbols or GP symbols (par. 64, 65, UE can modify a UL subframe configuration to a different UL subframe… the possibility of transmitting the ACK-NACK in this potential SRS subfame could be excluded, and the UCI transmission, for example, can be allowed only in the subframe(s) 350 that are not configured with the SRS transmission).

Regarding claim 11, HE et al. (US 20200322187) teaches the method of claim 1, wherein: the SRS configuration indicates a set of subframes, symbols, and a CC for the SRSs or a guard period (GP) (par. 26, 27, 55); and 
the one or more actions comprise bundling a physical uplink shared channel (PUSCH) transmission across at least two subframes with more than one SRS symbol (table 1, par. 37, SRS+PUCCH/PUSCH when not power limited, allowing both SRS and PUSCH transmission in the carrier aggregated).

Regarding claim 12, HE et al. (US 20200322187) teaches the method of claim 1, wherein: the SRS configuration indicates a set of subframes and symbol locations for the SRSs (par. 26, 27, 55); 
the other type of UL transmission includes demodulation reference signals (DMRS) or shortened physical uplink shared channel (sPUSCH) transmissions (par. 81, DMRS and shorted PUSCH); and 
the one or more actions comprise determining symbol locations for at least one of the DMRS or sPUSCH based on the symbol locations for the SRSs (par. 56, 81, the starting symbol of an SRS transmission…by configuring or signaling the starting symbol, the gap or GP lengths (e.g., 250 or 260) can be derived therefrom…a demodulation reference symbol (DMRS) in a slot 1 for UE 2 can be indicated by…based on the GP length).

Regarding claim 15, HE et al. (US 20200322187) teaches the method of claim 1, wherein: 
the SRS configuration indicates a set of subframes and symbol locations of the SRSs (par. 26, 27, 55); 
the other type of UL transmission includes demodulation reference signals (DMRS) or shortened physical uplink control channel (sPUCCH) transmissions (par. 81, DMRS and shorted PUSCH); 
the one or more actions further comprise dropping the DMRS or the sPUCCH based on the symbol locations of the SRSs (par. 37, 38, 49, when CA is configured for a UE 140, SRS transmission in a first cell/CC is dropped if the SRS symbol happens to collide with PUCCH or PUSCH in a second cell/CC; par. 40, 81, DMRS is reference signals in PUSCH); 

Regarding claim 16, HE et al. (US 20200322187) teaches the method of claim 1, wherein: 
the SRS configuration indicates a set of subframes and symbol locations of the SRSs in a first CC (par. 26, 27, 55); 
the other type of UL transmission includes at least one of a physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH) transmission in a same subframe but a second CC (par. 28, 95, 97); and 
the one or more actions comprise at least one of antenna switching or antenna selection (table 2); 
the antenna switching or antenna selection is slot-based or symbol-based (table 2); and 
further comprising signaling a capability of the UE for at least one of antenna switching or antenna selection on different CCs (table 2, par. 38, 49).

Regarding claims 17, 30, HE et al. (US 20200322187) teaches a method of wireless communications by a network entity, comprising: signaling, to at least one user equipment (UE), an indication of a sounding reference signal (SRS) configuration allocating a plurality of symbols for SRSs within an uplink (UL) subframe (par. 7, 26, receiving, by a user equipment (UE), or transmitting by an eNB, a SRS transmission configuration for transmitting the SRS on an SRS CC. The SRS transmission configuration can comprise a set of parameter for generating the SRS transmission. For example, these parameters can comprise at least one of: a first CC and a second CC, one or more dedicated-SRS (D-SRS) subframes, a starting symbol of SRS transmission in the one or more D-SRS subframes on the second CC or an SRS CC-based switching time, a periodicity, bandwidth, hopping frequency, frequency hopping pattern as a predefined pattern, subframe gap length/time, or other SRS transmission configuration (UL/DL configuration) parameters that define the configuration of a subframe/frame structure (e.g., subframe type or the like)); detecting a collision between at least one allocated SRS symbol of the allocated plurality of symbols for the SRSs and another type of UL transmission in a same component carrier (CC) in the UL subframe (par. 37, 38, 49, when CA is configured for a UE 140, SRS transmission in a first cell/CC is dropped if the SRS symbol happens to collide with PUCCH or PUSCH in a second cell/CC); and taking one or more actions to process the SRSs, based on the detection of the collision (table 1, par. 37, 38, 49), wherein taking the one or more actions comprises dropping reception of the at least one allocated SRS symbol (table 1, par. 37, 38, 49, when CA is configured for a UE 140, SRS transmission in a first cell/CC is dropped if the SRS symbol happens to collide with PUCCH or PUSCH in a second cell/CC).

Regarding claim 18, HE et al. (US 20200322187) teaches the method of claim 17, wherein: the one or more actions comprise rate matching around the SRSs in symbols that collide with other type of UL transmission (par. 73, 81, Puncturing is a typical way of applying the rate matching); and the method further comprises receiving signaling from the UE regarding a capability of the UE to perform the rate matching (par. 73, The number of symbols punctured by the UE for receiving PDSCH can be explicitly signaled as part of a DL grant or implicitly determined by the UE based on the switching time being utilized in switching from SW-F-CC to SW-T-CC and the configured SRS symbol to be transmitted on the SW-T-CC).

Regarding claim 19, HE et al. (US 20200322187) teaches the method of claim 17, wherein the SRS configuration is signaled via system information (SI) (par. 42, system information).

Regarding claim 20, HE et al. (US 20200322187) teaches the method of claim 17, wherein: the SRS configuration indicates same SRS configurations for at least first and second groups of one or more symbols within a subframe (par. 56, 57); the first group comprises a last symbol in a subframe (par. 56, 57); and the second group comprises one or more other symbols, wherein the SRS configuration for the first group is the same as the second group in at least one of subframe, periodicity, or bandwidth in which the SRSs may occur (par. 56, 57).

Regarding claim 21, HE et al. (US 20200322187) teaches the method of claim 17, wherein at least some of the SRS configuration is signaled via dedicated radio resource control (RRC) signaling (par. 33, 51, RRC).

Regarding claim 22, HE et al. (US 20200322187) teaches the method of claim 17, wherein: the SRS configuration comprises an SRS configuration for a first group of one or more symbols that includes a last symbol in a subframe and the SRS configuration for the first group is signaled via cell-specific signaling (fig. 2, par. 42, 56, 57, 75, last symbols…SRS…cell specific); and the SRS configuration also comprises an SRS configuration for a second group of one or more symbols other than the last symbol and the SRS configuration for the second group is signaled via radio resource control (RRC) signaling (fig. 2, par. 51, a UE can be configured by RRC signaling to perform SRS switching among a plurality of CCs within a cell group (CG), where one of the CCs is designated as the SRS SW-F-CC 210 while the remaining CCs can be indicated as SRS switching to CCs (SW-T-CCs)).

Regarding claim 23, HE et al. (US 20200322187) teaches the method of claim 17, wherein: the SRS configuration indicates a set of subframes, symbols, and a CC for at least one of the SRSs or a guard period (GP) (par. 26, 55); and the one or more actions comprise rate matching physical uplink shared channel (PUSCH) transmissions around at least one of the symbols for the SRSs or the symbols for the GP in the same subframe and CC (par. 26, 56, 82, rate-matching or puncturing for the SRS transmission or the GP).

Regarding claim 24, HE et al. (US 20200322187) teaches the method of claim 17, wherein: the SRS configuration indicates a set of subframes, symbols, and CC for the SRSs or a guard period (GP) (par. 26, 27, 55); and the one or more actions comprise processing physical uplink shared channel (PUSCH) transmissions bundled across at least two subframes with more than one SRS symbol (table 1, par. 37, SRS+PUCCH/PUSCH when not power limited, allowing both SRS and PUSCH transmission in the carrier aggregated).

Regarding claim 25, HE et al. (US 20200322187) teaches the method of claim 17, wherein: the SRS configuration indicates a set of subframes and symbol locations for the SRSs (par. 26, 27, 55); the other type of UL transmission includes demodulation reference signals (DMRS) or shortened physical uplink shared channel (sPUSCH) transmissions (par. 81, DMRS and shorted PUSCH); and the one or more actions comprise determining symbol locations for at least one of the DMRS or sPUSCH based on the symbol locations for the SRSs (par. 56, 81, the starting symbol of an SRS transmission…by configuring or signaling the starting symbol, the gap or GP lengths (e.g., 250 or 260) can be derived therefrom…a demodulation reference symbol (DMRS) in a slot 1 for UE 2 can be indicated by…based on the GP length).

Regarding claim 27, HE et al. (US 20200322187) teaches the method of claim 17, wherein: the SRS configuration indicates a set of subframes and symbol locations of the SRSs (par. 26, 27, 55); 
the other type of UL transmission includes demodulation reference signals (DMRS) or shortened physical uplink control channel (sPUCCH) transmissions (par. 81, DMRS and shorted PUSCH); and the one or more actions comprise determining symbol locations for dropping the DMRS or the sPUCCH based on the symbol locations of the allocated SRS (par. 37, 38, 49, when CA is configured for a UE 140, SRS transmission in a first cell/CC is dropped if the SRS symbol happens to collide with PUCCH or PUSCH in a second cell/CC; par. 40, 81, DMRS is reference signals in PUSCH).

Regarding claim 28, HE et al. (US 20200322187) teaches the method of claim 17, wherein: the SRS configuration indicates a set of subframes and symbol locations of the SRSs in a first CC (par. 26, 27, 55); the other type of UL transmission includes at least one of a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) transmission in a same subframe but a second CC (par. 28, 95, 97); the one or more actions comprise determining at least one of antenna switching or antenna selection has occurred at the UE (table 2); the antenna switching or antenna selection is slot-based or symbol-based (table 2); and further comprising receiving signaling of a capability of the UE for at least one of antenna switching or antenna selection on different CCs (table 2, par. 38, 49).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (US 20200322187) in view of MARINIER et al. (US 20200196343).

Regarding claim 8, HE et al. (US 20200322187) teaches the method of claim 7, wherein the one or more actions further comprise transmission power when rate matching PUSCH transmissions around at least one of the symbols for the SRSs or the symbols for the GP if the PUSCH transmissions include uplink control information (UCI) (table 1, par. 33, 35, 37, 38).
However, HE does not teach adjusting transmission power.
But, MARINIER et al. (US 20200196343) in a similar or same field of endeavor teaches adjusting transmission power (par. 185).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by MARINIER in the system of HE to adjust transmission power.
The motivation would have been to improve the prioritization (MARINIEAR par. 157).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (US 20200322187) in view of YAMAMOTO et al. (US 20190020455).

Regarding claim 13, HE et al. (US 20200322187) teaches the method of claim 1, wherein: 
the SRS configuration indicates a set of subframes and symbol locations for the SRSs (par. 26, 27, 55); 
the other type of UL transmission includes demodulation reference signals (DMRS) or shortened physical uplink shared channel (sPUSCH) transmissions (par. 81, DMRS and shorted PUSCH);
However, HE does not teach the one or more actions comprise at least one of adjusting locations of UL DMRS based on the symbol locations for the SRSs or keeping at least some DMRS locations that do not overlap with the symbol location for the SRSs.
But, YAMAMOTO et al. (US 20190020455) in a similar or same field of endeavor teaches the one or more actions comprise at least one of adjusting locations of UL DMRS based on the symbol locations for the SRSs or keeping at least some DMRS locations that do not overlap with the symbol location for the SRSs (YAMAOTO et al. (US 20190020455), par. 125, the DMRS is not mapped to the last symbol (the 14th symbol from the beginning) of one subframe. In other words, the terminal 200 maps the DMRS to SC-FDMA symbols other than the last symbol of a subframe (SRS transmission candidate subframe) in which an existing LTE terminal may possibly transmit the SRS).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YAMAMOTO in the system of HE to use comb offset to allow both transmissions in the same symbol.
The motivation would have been to improve the transmission quality (YAMAMOTO par. 24, 25).

Claim 14, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (US 20200322187) in view of KANG et al. (US 20200295894 as supported by provisional application 62557068 filed on 09/11/2017).

Regarding claim 14, HE et al. (US 20200322187) teaches the method of claim 1, wherein: 
the SRS configuration indicates a set of subframes and symbol locations for the SRSs (par. 26, 27, 55); 
the other type of UL transmission includes demodulation reference signals (DMRS) or shortened physical uplink shared channel (sPUSCH) transmissions (par. 81, DMRS and shorted PUSCH); 
However, HE does not teach the one or more actions comprise allowing the DMRS and the SRSs in a same symbol based on comb structures and a comb offset indicated in the SRS configuration.
But, KANG in a similar or same field of endeavor teaches the one or more actions comprise allowing the DMRS and the SRSs in a same symbol based on comb structures and a comb offset indicated in the SRS configuration (par. 240, 254, SRS symbol position, comb value, or comb offset se by RRC or MAC-CE…if UL DMRS type 1, SRS comb 4, and FDM is performed between #{1,2} ports and #{3,4} ports, SRS may be allowed to be FDMed in the DMRS symbol position only for the patterns where inter-port group subcarrier interval is 2.).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KANG in the system of HE to use comb offset to allow both transmissions in the same symbol.
The motivation would have been to increase system performance (KANG par. 19).

Regarding claim 26, HE et al. (US 20200322187) teaches the method of claim 17, wherein: the SRS configuration indicates a set of subframes and symbol locations for the SRSs (par. 26, 27, 55); the other type of UL transmission includes demodulation reference signals (DMRS) or shortened physical uplink shared channel (sPUSCH) transmissions (par. 81, DMRS and shorted PUSCH); 
However, HE does not teach the SRS configuration indicates a comb offset; the one or more actions comprise processing the DMRS and the SRSs transmitted in a same symbol based on comb structures and the comb offset indicated in the SRS configuration.
But, KANG in a similar or same field of endeavor teaches the SRS configuration indicates a comb offset (par. 240, 254); the one or more actions comprise processing the DMRS and the SRSs transmitted in a same symbol based on comb structures and the comb offset indicated in the SRS configuration (par. 240, 254, SRS symbol position, comb value, or comb offset se by RRC or MAC-CE…if UL DMRS type 1, SRS comb 4, and FDM is performed between #{1,2} ports and #{3,4} ports, SRS may be allowed to be FDMed in the DMRS symbol position only for the patterns where inter-port group subcarrier interval is 2.).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KANG in the system of HE to use comb offset to allow both transmissions in the same symbol.
The motivation would have been to increase system performance (KANG par. 19).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/24/2022